Appellant was indicted, tried, and convicted of having carnal knowledge of a girl over the age of 12 years and under the age of 16. A general verdict of guilty was returned by *Page 638 
the jury, and he was duly sentenced to serve imprisonment in the penitentiary within the terms of the statute. Section 5411, Code 1923.
This appeal was taken from the judgment of conviction pronounced and entered. The appeal is upon the record proper; there being no bill of exceptions. The record has been examined and appears regular. No error appearing, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.